 



EXHIBIT 10.I.5
AMENDMENT NO. 5 TO THE
EL PASO CORPORATION
KEY EXECUTIVE SEVERANCE PROTECTION PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation Key Executive Severance Protection Plan (the “Plan”), effective as
of August 1, 1998; and
     WHEREAS, Section 8.1 of the Plan permits the Board of Directors from time
to time to amend the Plan, in whole or in part; and
     WHEREAS, it is intended hereby to amend the Plan to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is amended as follows:
     1. Section 4.2 is hereby amended in its entirety to read as follows:
     “4.2 Amount of Severance Benefit
     If a Participant’s employment is terminated in circumstances entitling him
or her to a Severance Benefit as provided in Section 4.1, such Participant shall
be entitled to the following benefits:
     (a) the Company shall pay to the Participant, as severance pay and in lieu
of any further salary for periods subsequent to the Termination Date (as
specified in Section 5.2), in a single payment (without any discount for
accelerated payment), an amount in cash equal to three (3) times the sum of
(A) the Participant’s Base Salary and (B) the Bonus Amount;
     (b) for a period of eighteen (18) months subsequent to the Participant’s
termination of employment, the Company shall at its expense continue on behalf
of the Participant and his or her dependents and beneficiaries, the basic life
insurance, flexible spending account, medical and dental benefits which were
being provided to the Participant at the time of termination of employment. The
benefits provided in this Subsection 4.2(b) shall be no less favorable to the
Participant, in terms of amounts and deductibles and costs to him or her, than
the coverage provided the Participant under the plans providing such benefits at
the time Notice of Termination is given. The Company’s obligation hereunder to
provide the foregoing benefits shall terminate if the Participant obtains health
benefits coverage under a subsequent employer’s benefit plans. The Company also
shall pay a lump sum equal to the amount of any additional income tax payable by
the Participant and attributable to the benefits provided under this Subsection
4.2 (b) at the time such tax is imposed upon the Participant. Except as

 



--------------------------------------------------------------------------------



 



provided below with respect to a Specified Employee (as defined below), the
payment of any health or medical claims for the health and medical coverage
provided in this Subsection 4.2(b) shall be made to a Participant as soon as
administratively practicable after a Participant has provided the appropriate
claim documentation, but in no event shall the payment for any such health or
medical claim be paid later than the last day of the calendar year following the
calendar year in which the expense was incurred. Notwithstanding anything herein
to the contrary, to the extent required by Section 409A of the Code: (1) the
amount of medical claims eligible for reimbursement or to be provided as an
in-kind benefit under this Plan during a calendar year may not affect the
medical claims eligible for reimbursement or to be provided as an in-kind
benefit in any other calendar year, and (2) the right to reimbursement or
in-kind benefits under this Plan shall not be subject to liquidation or exchange
for another benefit. With respect to a Specified Employee, during the six-month
period commencing the date after the Specified Employee’s Termination Date, the
cost of any health or medical claims for health and medical coverage provided in
this Subsection 4.2(b) which are not otherwise exempt from Section 409A of the
Code shall be paid by the Specified Employee to the health and medical service
provider and reimbursed by the Company after the completion of such six-month
period but no later than the last day of the calendar year following the
calendar year in which such health and medical expenses were incurred.
     (c) the Company shall pay a lump sum pension supplement payable under the
terms of the El Paso Corporation Supplemental Benefit Plan (“Supplemental Plan”)
or El Paso Corporation 2005 Supplemental Benefits Plan (“2005 Supplemental
Plan”) equal to a pension calculated by adding three years of additional
credited pension service to the Participant’s existing credited pension service
as of the termination of the Participant’s employment, and then by calculating
the Participant’s pension in accordance with the formula provided in the pension
plan. A Participant who is entitled to a pension supplement under any other
agreement between such Participant and the Company may elect, in writing, to
receive the pension supplement provided under this subparagraph (c) in lieu of,
but not in addition to, such other pension supplement as may be provided by such
other agreement. In the event that no election is made, the Participant shall
forego his or her right to receive the pension supplement provided under this
subparagraph;
     (d) the Company shall transfer to the Participant, all right, title or
other ownership interest it may have in any automobile, if any, then being
provided by the Company for use by the Participant;
     (e) the Company shall transfer to the Participant, any right, title or
ownership in any club memberships provided by the Company;
     The amounts provided for in Section 4.2(a), (c), (d) and (e) shall be paid
or transferred within thirty (30) days after the Executive Employee’s
termination

-2-



--------------------------------------------------------------------------------



 



of employment. The Participant shall not be required to mitigate the amount of
any payment provided for in this Plan by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive Employee in any subsequent employment. If
a Participant is a “specified employee” as defined in Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended (“Code”) (“Specified
Employee”), then any severance pay which is not otherwise exempt from
Section 409A of the Code shall be paid during a 30-day period which commences on
the date which is the day after the six-month anniversary of such Specified
Employee’s Termination Date.”
2. Section 6.1(a) is hereby amended in its entirety to read as follows:
     “6.1 Gross-Up Payment
     In the event it shall be determined that any payment or distribution of any
type by the Company to or for the benefit of the Participant, whether paid or
payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), then the Participant shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax,
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.
Payment of the Gross-Up Payment shall be made in accordance with Section 6.3,
provided that the payment of any Gross-Up Payment shall be made prior to the
date the Participant is to remit the Excise Tax as provided under the Code or
pursuant to any judgment or agreement with any taxing authority.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of January 1, 2007.

            EL PASO CORPORATION
      By:        /s/ Susan B. Ortenstone                      

          ATTEST:               By:   /s/ Marguerite Woung-Chapman
 
        Corporate Secretary                        

-3-